This action was brought by the plaintiff, a property-owner within the limits of the Elmhurst Sanitary District, to enjoin the defendants, members of the sanitary board of said district, from issuing bonds of the district to the amount of seventy-five thousand dollars, or from making or carrying out any contracts for the construction of a sewer system for said district. The court entered judgment in favor of the defendants, and the plaintiff appeals.
The facts concerning the status of said district and its right *Page 467 
to make contracts or issue bonds are, in effect, the same as those disclosed in the Matter of the Petition of the SanitaryBoard of the East Fruitvale Sanitary District, (S.F. No. 5575),ante, p. 453, [111 P. 368], and upon the authority of that case it must be held that the sanitary district was dissolved and the powers of its sanitary board terminated upon the annexation of the district to the city of Oakland.
The judgment is reversed, with directions to the trial court to enter a judgment in favor of plaintiff as prayed for in its complaint.
Rehearing denied.